PER CURIAM.
This is an interlocutory appeal from an order of the Circuit Court of Duval County, denying appellants’ motion to dismiss for lack of jurisdiction because of failure of proper service of process.
The appellants were all officers and/or stockholders of M & S Shopping Centers, Inc. of Florida, a corporation. Suit was instituted against said corporation and the appellants herein, individually. Service of process was made upon a Mr. C. H. Deavers, resident agent for M & S Shopping Centers, Inc. of Florida, allegedly also as resident agent for the appellants.
Appellants’ motion to dismiss on the ground that personal service on the individual defendants could not be had by service upon the corporation’s resident agent, was denied. Hence this appeal.
\¥e have examined the Florida Statutes pertaining to service of process on nonresident individuals, and particularly section 48.071 and section 48.181 and chapter 49, and after examining the record before us, we must conclude that the statutes have not been complied with in effecting service *438upon the appellants, and their motion to dismiss as to them should have been granted.
That portion of the order appealed from is hereby reversed and said cause remanded for further proceedings not inconsistent herewith.
JOHNSON, C. J., and CARROLL, DONALD K., and WIGGINTON, JJ., concur.